Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-12, 21, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al in view of WO 2018/129299 A1 (newly cited). (Alibek et al ‘248 (US 2019/0309248) (newly cited) is relied upon as an equivalent of WO 2018/129299 A1.) Jacobson et al disclose a phosphate which includes a phosphate and a biological coating. (See the Abstract and Paragraphs [0004] and [0006]). The difference between the composition and method disclosed by Jacobson et al, and that recited in claims 1, 2, 6-8, 10-12, 21, 22, 24-26 and 28 , is that Jacobson et al do not disclose that the biological coating should comprise a microbial fermentation component comprising lysed cells , a liquid fermentation medium, and fermentation metabolites. WO 2018/129299 A1 discloses a microbe-based composition which includes metabolites, lysed microbes and the broth in which the microbes are grown. (See Paragraph [0035] of Alibek et al ‘248.) It would be obvious to provide the microbe-based composition of WO 2018/129299 A1 as the coating for the granular fertilizer of Jacobson et al. One of ordinary skill in the art would be motivated to do so, since Jacobson et al suggest in Paragraph [0006] that the coating can contain one or more biologicals,  specifically disclosing 
Claims 4, 5, 9, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al in view of WO 2018/129299 A1 as applied to claims 1 and 21 above, and further in view of Bywater-Ekegard et al. Regarding claims 4, 5 and 23, it would be further obvious from Bywater-Ekegard bet al to include lactic acid bacteria in the composition of Jacobson et al. One of ordinary skill in the art would be motivated to do so, since Bywater-Ekegard et al disclose an analogous microbial composition and teach in Paragraph [00091]) that the composition may include lactic acid, and WO 2018/129299 A1 discloses in the second full paragraph on page 8 that the metabolite may include acids. (See Paragraph [0042] of Alibek et al ‘248.) Regarding claims 9 and 27, it would be further obvious from Bywater-Ekegard et al to include a mixture of amino acids, minerals and organic acids in the composition of Jacobson et al. One of ordinary skill in the art would be motivated to do so, since Bywater-Ekegard disclose in Paragraphs [0091] and [0092] that the composition may include amino acids, minerals and organic acids, and WO 2018/129299 A1 discloses in the second full paragraph on page 8 that the metabolite may include acids, minerals and amino acids. (See Paragraph [0042] of Alibek et al ‘248.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736